Boardman, J.
The defendant was convicted of murder in the first degree, in killing John Wishart. At the-inquest held to ascertain-the cause of his death, the defendant then under arrest, charged with the murder, was brought by the sheriff before the coroner and sworn. While denying his guilt, he made-statements, touching his relations with deceased, and about his own conduct at or about the time of the homicide. These statements were proved upon the trial under the defendant’s objection and exception, but no ground of objection was stated to the court so far as the papers show. Assuming, however, that the objections and exceptions were sufficient in form, we-have to consider whether the defendant’s declarations made before the coroner, under oath, while under arrest on suspicion, but without warrant, charged with this crime, were admissible in evidence. By section 395 of the Code of Criminal Procedure, “a confession of a defendant, whether in the course of judicial proceedings or to a private person, can be given in evidence against him, unless made under the influence of fear produced by threats,” &e. The remainder of the section has no-relation to the question before us. The evidence offered was not a confession, but, on the contrary, a denial of his guilt of the crime. The statements made will not, however, be treated, I apprehend, by any harsher rule, than if they were confessions in the strictest sense of guilt They were confessions or statements of his conduct and declarations about the time of the murder, and where he was, and what he knew or saw of the deceased, at the same time. I shall hold that such statements are controlled by the section cited, and that it will not be restricted by the courts to admissions of guilt alone. The pur*115pose of the law, I submit, is to allow such evidence to be given to a jury, provided it is not made under the influence of fear produced by threats. The jury, from all the circumstances surrounding the case, is left to give to it such weight and credit as seems proper. The section was, doubtless, intended to make a definite and certain rule, where formerly, if the authorities were not conflicting, they were obscure, refined and difficult to follow or distinguish. The commission of a crime is easy and prompt The punishment of the criminal is often a task of great difficulty, involving a great expense of time and money. It is, therefore, wise in the Legislature to render easy and certain, so far as may safely be done, the rules of evidence to be observed in criminal trials. The competency of such evidence is fully supported, I think, by the case of the People v. McGloin (91 N. Y. 241; 1 N. Y. Crim. Rep. 154; S. C. at General Term, 1 Id. 105). Judge Brady, at General Term, says: “This section, in phraseology at least, limits the objection to a confession,, to the ground simply that it was made under the influence of fear produced by threats,” and, therefore, whatever may have been the rule heretofore, such confessions, with the exception named and possibly one other, may be admitted in evidence-against the prisoner. In the Court of Appeals, Chief Judge-Huger would have been content to rest the decision of the-court upon Judge Brady’s opinion, were not a human life involved. He, therefore, proceeded to discuss the several grounds-of objection taken in that case:
First. That the confession was made under the influence of fear; second, because it was taken before a magistrate after the-defendant was accused of, and under arrest for, the perpetration of the crime; and third, that it was not voluntarily made, being a sworn deposition.
He finds in the case no evidence of threats, and so dismisses the first ground. A summary statement of the law as well settled prior to the Criminal Code, is his answer to the second objection. He says (91 N. Y. 247):
First. That all confessions material to the issue, voluntarily made by a party, whether oral or written, and however authenticated, were inadmissible as evidence against him on a trial for *116a criminal offense. People v. Wentz, supra. Second. It was no objection to the admissibility of such confessions, that they had been taken under oath from a person attending before a coroner, in obedience to a subpoena, upon an inquiry conducted pursuant to law, into the cause of a homicide. Hendrickson v. People, 10 N. Y. 23; Teachout v. People, 41 Id. 7. Third. That the confession or declaration sought to be given in evidence was in writing, and purported to be sworn to, was no objection to its admissibility, unless it also appeared that it was7 taken before a magistrate upon a judicial examination against the person accused of the commission of the crime.” The learned judge proceeded to show that the examination before a coroner is extra-judicial, and is not included in the third proposition quoted, and is not embraced in sections 188 to 200 of Criminal Code. In the McGfloin case, the statement purporting to be under oath was made before the coroner. But, if under oath, it was decided that, under the authorities, it was in no respect a compulsory statement, and was, at common law, inadmissible in evidence against the defendant Then, after reciting section 395 of Criminal Code, it is further said: “ It is thus found that neither at common law, nor by statute, was this evidence open to any of the grounds of objection raised.”
The McGfloin case seems to me to sustain the rulings of the learned justice on the trial The language of the Criminal Code is broad, distinct and positive; it allows the evidence to be put in on the trial and its weight and value to be adjudged by the jury. Why shall we not accept it as it reads and according to its plain intent ? Why shall we again go back to the vague and nebulous hypotheses of possible influences upon the mind of the prisoner, of his fear and anxrety and confusion arising from his situation ? He is now a competent witness in his own behalf, and can explain his declarations and conduct after-abundant time for reflection. The acts and declarations of the prisoner, as sworn to by him, tended to exculpate him from the alleged crime, and were of no consequence except as they were afterwards in some respects proved to be false. He confessed no fact before the coroner tending to convict him of the crime now charged upon him. Why, then, shall it be presumed that *117lie was acting under the influence of fear instead of cunning, in the absence of evidence ? Why shall it be presumed in the like absence of evidence, that his evidence so given was not voluntarily and willingly given? True, the coroner should have advised him that he need not answer any of the questions put to him or submit to an examination, but in the absence of such advice the law will not presume his answers were compulsory and against his will. A person accused of crime should have the protecting mantle of the law thrown around him. That is done by giving a prisoner every right of exception while the people have none. It is always safe for a court to rule against the people in criminal cases, for there can be no review or reversal on that account So that, step by step, the tendency is to protect the prisoner by all recognized lawful means, and also to give him the benefit of every doubtful ruling on the trial. If the present evidence shall be held incompetent on appeal, the trial courts are again thrown back into the slough of doubt and uncertainty. Presumption will again be invoked to deprive the jury of the prisoner’s declarations, admissions and conduct, when the fact was recent and when honest and innocent men are likely to tell the truth, the Criminal Code will be disregarded by holding it incompetent. A rule of evidence adopted by the Legislature should not be deprived of all its virtue by judicial construction in hostility to its plain intent.
The request to charge at folio 676* was clearly untenable. The jury was told it could not convict upon the defendant’s confession alone. But it is not the law that there must be evidence enough to satisfy of guilt outside of the confessions. The jury has the right to resort to the confessions to aid the other evidence in the case, and upon the whole determine as to the guilt
Upon the merits, the verdict of the jury is sustained by the ■evidence in the case.
*118An examination of the other exceptions in the case does not show any error to the prejudice of the defendant, nor do any of such exceptions call for special consideration.
The judgment and order should be affirmed.
Hardin, P. J.
Prior to the adoption of the Code of Criminal Procedure it was held that declarations or confessions of a person were not involuntary because made after his arrest and while in custody. Murphy v. People, 63 N.Y. 591; Willett v. People, 27 Hun, 469.
When section 395 of the Code of Criminal Procedure was adopted the Legislature declared that confessions of a defendant, “ whether in the course of judicial proceedings or to a private person,” can be given in evidence.
Two exceptions were declared to the rule: (1) H the confessions were made under influence of fear, produced by threats. (2) If made upon stipulation of the district attorney that the person should not be prosecuted therefor. The case before ús does not fall within either of the exceptions. There was nothing in .the evidence before the trial court, at the time the declarations of the defendant made before the' coroner were received, to indicate that the declarations were “ made under the influence of fear produced by threats.”
The test as to whether the ruling was correct must be made upon the evidence as it stood when the declarations were ruled upon and received. Murphy v. People, supra.
We look into the evidence in vain for any features of it which carry the case within the exceptions in the section of the Code of Criminal Procedure under consideration. Thus we are brought to say that the general rule prescribed by the section allows the declarations of the defendant to be received in evidence. Furthermore, the construction put upon the section by the Court of Appeals, in People v. McGloin (91 N. Y. 245; 1 N. Y. Crim. 154) seems in point, and it is our duty to follow and apply that construction in this cáse. It may be observed that there was not evidence in the case before us that called for a close discrimination upon the question of whether or not there *119was the “influence of fear produced by threats,” as was found in the McGrloin case.
A subsequent part of the section from which the quotation has been made declares that “ a confession is not sufficient to warrant his conviction without additional proof that the crime charged has been committed”
The learned trial judge applied this statutory rule to the case in hand In reply to a request he said: “ I charge, as I have before, that the confession is not sufficient without additional proof that the crime has been committed.” He also charged that there must be corroboration of the confession tending to connect the defendant with the crime. The language of the trial judge quoted, carried to the jury the rule laid down by.the statute. People v. Williams, 29 Hun, 520; 1 N. Y. Crim. Rep. 336. .
There was no error in refusing to charge the jury that they “must not consider the evidence of Louis Mondon.” The effect, force and credit to be given to that evidence was properly left for the jury to say. Chapman Ex’rs v. Ins. Co., MSS. opinion, Fourth Department. The jury were instructed “ they might disregard his evidence; it is a question for them whether they would give any weight to it, and what weight.” The charge in that regard was sufficiently favorable to the defendant. Coleman v. People, 58 N. Y. 555.
The case seems to have been carefully tried, and the ques tions of fact very fairly and faithfully submitted to the jury.
-In People v. Murphy, 4 Hun, 102; S. C. affirmed, 63 N. T. 590, it was held that “to authorize a conviction in criminal cases, upon circumstantial evidence, it is not necessary for the prosecution to prove the case to the exclusion of every possibility that the crime was committed by a person other than the prisoner. It is sufficient if the evidence satisfy the understanding and conscience of the jury, and exclude from their minds all reasonable doubt of the guilt of the accused.”
In the case in hand, the suggestion that another, or even others, may have been concerned in and in complicity with the defendant in the crime, is not sufficient to warrant a distrust and disturbance of 'the verdict of the jury.
*120Concurring with brother Boardmajst, who has said “ the verdict of the jury is sustained by the evidence in the case,” and believing that there was no error in the progress of the trial, I must vote for affirmance.

The request was that if there was not sufficient evidence without the so-called confessions to satisfy the jury of the defendant’s guilt, they must acquit.